                                      Case: 20-12828                   Doc: 44           Filed: 07/27/21                Page: 1 of 10




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF OKLAHOMA


                In Re:                                                                          §
                                                                                                §
                SARAH COTTON                                                                    §           Case No. 20-12828
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                08/25/2020. The undersigned trustee was appointed on 08/25/2020.

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 6,223.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                         0.00
                                                  disbursement
                                                  Administrative expenses                                                                3.72
                                                  Bank service fees                                                                      6.87
                                                  Other payments to creditors                                                            0.00
                                                  Non-estate funds paid to 3rd Parties                                                   0.00
                                                  Exemptions paid to the debtor                                                          0.00
                                                  Other payments to the debtor                                                           0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 6,212.41

                 The remaining funds are available for distribution.


          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
                            Case: 20-12828                   Doc: 44            Filed: 07/27/21               Page: 2 of 10




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

              6. The deadline for filing non-governmental claims in this case was 12/23/2020 and the
      deadline for filing governmental claims was . All claims of each class which will receive a
      distribution have been examined and any objections to the allowance of claims have been
      resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
      made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $1,372.30. To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $0.00 as interim compensation and now requests a sum of
      $1,372.30, for a total compensation of $1,372.302. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $0.00, and now requests
      reimbursement for expenses of $74.70, for total expenses of $74.702.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 06/23/2021                                     By:/s/LYLE R. NELSON, TRUSTEE
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                                          Case: 20-12828                Doc: 44          Filed: 07/27/21             Page: 3 of 10
                                                                                           FORM 1
                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                        ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              20-12828                         JDL             Judge:        Janice D. Loyd                              Trustee Name:                      LYLE R. NELSON, TRUSTEE
Case Name:            SARAH COTTON                                                                                               Date Filed (f) or Converted (c):   08/25/2020 (f)
                                                                                                                                 341(a) Meeting Date:               09/23/2020
For Period Ending:    06/22/2021                                                                                                 Claims Bar Date:                   12/23/2020


                                   1                                                2                            3                            4                          5                             6

                         Asset Description                                        Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                                  Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                              Assets
                                                                                                          and Other Costs)

  1. 2020 Kia Sorento VIN # 5XYPG4A31LG629999                                            24,000.00                        0.00                                                       0.00                        FA
  2. 2018 Dodge Ram                                                                      29,000.00                     820.00                                                        0.00                        FA

     Debtor not on title only on vehicle loan/Actual husband's
     vehicle
  3. General Household Furnishings                                                            300.00                      0.00                                                       0.00                        FA
  4. Electronics                                                                              450.00                      0.00                                                       0.00                        FA
  5. Wearing Apparel                                                                          200.00                      0.00                                                       0.00                        FA
  6. Wedding ring                                                                              80.00                      0.00                                                       0.00                        FA
  7. Cash                                                                                      15.00                      0.00                                                       0.00                        FA
  8. Oklahoma Federal Credit Union Savings Account S000                                        21.69                      0.00                                                       0.00                        FA
  9. Oklahoma Federal Credit Union Checking Account D010                                      334.13                      0.00                                                       0.00                        FA
 10. Retirement 401(k)                                                                        400.78                      0.00                                                       0.00                        FA
 11. 2020 federal and state tax refund (u)                                                      0.00                  3,500.00                                                6,223.00                           FA

     Based on prior years tax refunds and current income, the
     trustee value is an estimated value only for purposes of form 1
      reporting. Actual amt will be determined when 2020 tax rtns
     are received.


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $54,801.60                   $4,320.00                                               $6,223.00                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                      Page:   2
                                                           Case: 20-12828            Doc: 44          Filed: 07/27/21            Page: 4 of 10
9/23/2020 first meeting held; case to remain open for possible tax refund case. Request to file notice of claims, Doc. 12.
9/23/2020 Assets not importable. Hand key. bl
9/24/2020 Notice to File Proof of Claims issued, Doc. 13. bl
9/25/2020 Notice of Case Reassignment to Judge Loyd, Doc. 16. bl                                                                                                                      Exhibit A
10/26/2020 review file, prepare and e file annual/interim report
12/28/2020 Claims Bar Date ran on December 23, 2020. Import Claims. Print for review when there is money in the case. bl
12/23/2020 Prepare and send 2020 Tax Turnover letter. bl
12/28/2020 Prepare and file Application to Employ EBBN, Doc. 30. Email Order to UST & docket Order upload. bl
1/13/2021 Time has run on App to Employ EBBN. Upload Order. bl
1/13/2021 Prepare IRS Tax Snag for 2020, make copy for file, mail. bl
1/14/2021 Order entered on App to Employ EBBN, Doc. 33. bl
3/5/2021 dr atty emails pdf copies of tax returns, after deduction of EIC and stimulus credit, pro rata portion to t/o is $6,223 fed and state. Reply by email to t/o
4/6/2021 Receive letter from IRS re: refund issued prior to receipt of turnover request. Send email to dr atty re: immediate turnover.
4/6/2021 Prepare Mo to Turnover 2020 Tax Refund. E-file, Doc. 35 and mail. Docket Order upload. bl
4/8/2021 Receive email from Debtor's Attorney re: received their letter on 3/10/21 on amount to be turned over to Estate; has the $6,223 in her account & is going to mail a
cashier's check today (4/7). bl
4/12/2021 Receive debtor cashiers check today. Obtain TIN and open bank acct. Will e-deposit tomorrow per bank rules.
4/13/2021 E-deposit check and receive e confirmation.
4/21/2021 Withdraw Motion to Turnover given refund was received, Doc. 36. bl
4/26/2021 Print claims for review. bl
5/3/2021 receive monthly bank stmt, review. Review claims. Not enough claims, file 2nd notice to file claims, Doc. 37. In 30 days will contact creditors.
5/4/2021 Second Notice to File Claims, Doc. 38. Will expire on June 3rd. bl
5/5/2021 Reviewed Debtor's Schedule F to try and locate creditors willing to file a Proof of Claim. Called and emailed Naidu Law. They state they will file a proof of claim by the
end of the week. bl
5/6/2021 New claim filed. Import & print for review. We have enough now. bl
5/27/2021 Review claims.
6/1/2021 Receive/review monthly bank stmt.
6/11/2021 Prepare App & Order for Attorney Compensation. Efile, Doc. 40 and mail. Email Order to UST & docket Order upload. Create claim. bl
6/14/2021 Receive UST approval to upload Order on EBBN Compensation und 1k. Upload same. bl
6/14/2021 Order entered on App for EBBN Compensation, Doc. 41. Create Claim. bl
6/23/2021 Request for Court Costs, Doc. 43. bl
6/23/2021 Review checklist for closing case including assets, claims input (account #s & addresses, if different than notice address), prepare Trustee comp exhibit, run
Distribution, TFR & NFR for LRN review. bl




Initial Projected Date of Final Report (TFR): 12/20/2021            Current Projected Date of Final Report (TFR): 12/20/2021




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                                           Case: 20-12828            Doc: 44           Filed: 07/27/21             Page: 5 of 10
                                                                                           FORM 2
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 20-12828                                                                                               Trustee Name: LYLE R. NELSON, TRUSTEE                                    Exhibit B
      Case Name: SARAH COTTON                                                                                                Bank Name: Axos Bank
                                                                                                                    Account Number/CD#: XXXXXX1289
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5948                                                                               Blanket Bond (per case limit): $5,497,000.00
For Period Ending: 06/22/2021                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   04/12/21             11         Sarah Cotton                              2020 pro rata tax refund                               1224-000                 $6,223.00                                 $6,223.00
                                                                             cashier check no 221026
   06/01/21                        Axos Bank                                 Bank Service Fee under 11                              2600-000                                          $6.87            $6,216.13
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/01/21           2001         International Sureties, LTD               Blanket Bond                                           2300-000                                          $3.72            $6,212.41
                                   701 Poydras St.
                                   New Orleans, LA 70139


                                                                                                              COLUMN TOTALS                                  $6,223.00               $10.59
                                                                                                                    Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                              Subtotal                                       $6,223.00               $10.59
                                                                                                                    Less: Payments to Debtors                    $0.00                $0.00
                                                                                                              Net                                            $6,223.00               $10.59




        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                          $6,223.00               $10.59
                                                                                                                                                                    Page:     2
                                          Case: 20-12828                Doc: 44      Filed: 07/27/21      Page: 6 of 10


                                                                                                                                                                     Exhibit B
                                                                                              TOTAL OF ALL ACCOUNTS
                                                                                                                                                NET             ACCOUNT
                                                                                                              NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                           XXXXXX1289 - Checking                                                    $6,223.00                 $10.59             $6,212.41
                                                                                                                    $6,223.00                 $10.59             $6,212.41

                                                                                                            (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                                    transfers)            to debtors)
                                           Total Allocation Receipts:                            $0.00
                                           Total Net Deposits:                                $6,223.00
                                           Total Gross Receipts:                              $6,223.00




UST Form 101-7-TFR (5/1/2011) (Page: 6)                            Page Subtotals:                                                 $0.00                $0.00
                                  Case: 20-12828               Doc: 44          Filed: 07/27/21            Page: 7 of 10

                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 20-12828                                                                                                                           Date: June 23, 2021
Debtor Name: SARAH COTTON
Claims Bar Date: 12/23/2020


Code #     Creditor Name And Address          Claim Class        Notes                                           Scheduled           Claimed              Allowed
           LYLE R. NELSON                     Administrative                                                         $0.00          $1,372.30            $1,372.30
100        TWO LEADERSHIP SQUARE
2100       211 N. ROBINSON, STE. 1300
           OKLAHOMA CITY, OK 73102-
           7134

           LYLE R. NELSON                     Administrative                                                         $0.00             $74.70               $74.70
100        TWO LEADERSHIP SQUARE
2200       211 N. ROBINSON, STE. 1300
           OKLAHOMA CITY, OK 73102-
           7134

           Elias Books Brown & Nelson P. C.   Administrative                                                         $0.00            $875.00              $875.00
100        Two Leadership Square
3110       211 N. Robinson, Ste. 1300                            Per Order on Compensation, Doc. 41 on 6/14/21
           Oklahoma City, OK 73102


1          10 GYM CO MILLENNIUM               Unsecured                                                              $0.00            $221.62              $221.62
300        FINANCIAL GROUP LLC
7100       3000 UNITED FOUNDERS
           BLVD
           STE 219
           OKLAHOMA CITY, OK 73112
2-2        WORKS AND LENTZ, INC., ON          Unsecured                                                              $0.00          $1,039.05            $1,039.05
300        BEHALF OF
7100       INTEGRIS HEALTH
           3030 NW EXPRESSWAY, STE.
           1300
           OKLAHOMA CITY OK 73112
3          NAIDU LAW                          Unsecured                                                              $0.00          $8,770.80            $8,770.80
350        5909 N. W. EXPRESSWAY Ste.
7200       A200
           OKLAHOMA CITY OK 73132


5          10 GYM CO MILLENNIUM               Unsecured                                                              $0.00            $221.62                $0.00
350        FINANCIAL GROUP LLC
7200       3000 UNITED FOUNDERS                                  Duplicate of Claim #1
           BLVD
           STE 219
           OKLAHOMA CITY, OK 73112
4          OKLAHOMA''S CREDIT UNION           Secured                                                                $0.00         $31,882.51                $0.00
400        ATTN: BANKRUPTCY
4210       PO BOX 24027                                          2020 Kia 4D Sport Utility
           OKLAHOMA CITY OK 73124


           Case Totals                                                                                               $0.00         $44,457.60           $12,353.47
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                                        Printed: June 23, 2021




         UST Form 101-7-TFR (5/1/2011) (Page: 7)
                         Case: 20-12828          Doc: 44     Filed: 07/27/21        Page: 8 of 10




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 20-12828
     Case Name: SARAH COTTON
     Trustee Name: LYLE R. NELSON, TRUSTEE
                         Balance on hand                                                $                6,212.41

               Claims of secured creditors will be paid as follows:

                                                             Allowed             Interim
                                                             Amount of           Payment to       Proposed
       Claim No. Claimant                     Claim Asserted Claim               Date             Payment
                      OKLAHOMA''S
       4              CREDIT UNION           $     31,882.51 $             0.00 $           0.00 $            0.00
                 Total to be paid to secured creditors                                  $                     0.00
                 Remaining Balance                                                      $                6,212.41


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
       Trustee Fees: LYLE R. NELSON                      $       1,372.30 $              0.00 $          1,372.30
       Trustee Expenses: LYLE R. NELSON                  $            74.70 $            0.00 $              74.70
       Attorney for Trustee Fees: Elias Books
       Brown & Nelson P. C.                              $         875.00 $              0.00 $           875.00
                 Total to be paid for chapter 7 administrative expenses                 $                2,322.00
                 Remaining Balance                                                      $                3,890.41


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                              NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
                         Case: 20-12828         Doc: 44     Filed: 07/27/21      Page: 9 of 10




              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $1,260.67 have been allowed and will be
     paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
     allowed general (unsecured) dividend is anticipated to be 100.0 percent, plus interest (if applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          10 GYM CO
                          MILLENNIUM
     1                    FINANCIAL GROUP LLC $                  221.62 $              0.00 $             221.62
                          WORKS AND LENTZ,
     2-2                  INC., ON BEHALF OF         $         1,039.05 $              0.00 $           1,039.05
                 Total to be paid to timely general unsecured creditors                $                1,260.67
                 Remaining Balance                                                     $                2,629.74




             Tardily filed claims of general (unsecured) creditors totaling $8,770.80 have been allowed and
     will be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
     claims have been paid in full. The tardily filed claim dividend is anticipated to be 30.0 percent.

                 Tardily filed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     3                    NAIDU LAW                  $         8,770.80 $              0.00 $           2,629.74




UST Form 101-7-TFR (5/1/2011) (Page: 9)
                        Case: 20-12828        Doc: 44      Filed: 07/27/21       Page: 10 of 10




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          10 GYM CO
                          MILLENNIUM
     5                    FINANCIAL GROUP LLC $                     0.00 $             0.00 $            0.00
                 Total to be paid to tardy general unsecured creditors                 $             2,629.74
                 Remaining Balance                                                     $                 0.00




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
